RESOLUCIÓN
POR CUANTO: El 6 de diciembre de 1974 este Tribunal adoptó una resolución, la cual fue publicada en Interpreta-*691ción de Cánones de Ética Judicial, 102 D.P.R. 1031 (1974), referente a la participación de los jueces o magistrados en las primarias que celebren los partidos políticos.
POR CUANTO: El Tribunal entiende oportuno y conve-niente ratificar y difundir dicha determinación y sus funda-mentos.
POR TANTO: Este Tribunal ratifica dicha resolución, la cual dispone:
POR CUANTO, este Tribunal es el árbitro supremo en la apli-cación e interpretación de los Cánones de Ética Judicial, y
POR CUANTO, el [Cjanon XVIII dispone, en parte:
“ ... El Juez debe estar y sentirse exento de toda par-cialidad política y no debe dar base con su conducta a la creencia de que sus ideas políticas ejercen sobre él alguna influencia en el cumplimiento de sus funciones judiciales, ni que su criterio está subordinado a los intereses de al-guna organización o partido político. A ese fin, y sin que la siguiente enumeración excluya otras actividades que por su carácter le estén vedadas, el Juez no deberá fomentar los intereses de organismo o partido político alguno, ni participar en asambleas, convenciones u otr[o]s actos de carácter político, ni endosar candidatos . . .”, y
POR CUANTO, a distinción de una elección o refer[é]ndum general, en que puede ejercerse el derecho al sufragio sin que se identifique públicamente el votante con agrupación política alguna, la votación en unas primarias señala al participante como partidario del partido que las auspicie;
POR TANTO, Resuélvese por el Tribunal Supremo de Puerto Rico:
1. La participación en primarias por un juez constituye una violación del [Cjanon XVIII de los Cánones de Ética Judicial, sujeta a sanción disciplinaria.
2. Toda persona que ostenta el título de juez o magis-trado o a quien por otra razón le apliquen los Cánones de Ética Judicial cumplirá estrictamente con los términos de esta Resolución.
*692Publiquese.
Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Bruno Cortés Trigo

Secretario General